Oldham, J. The new note given by Percifull as principal, and others as securities, and the payment of the balance due and costs of suit in cash, operated as an extinguishment of the judgment obtained by the bank against him and Anthony as the securities of Royster. Witherly v. Mann, 11 J. R. 513. After the judgment was discharged by Percifull, Anthony became liable as co-security, to contribute his proportion of the debt. Royster having given an indemnity to his securities, did not change the liability. Rochester v. Fish, 17 Mass. 464. Judgment affirmed.